Exhibit 10.1

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Amendment”), dated as of February 18, 2016, is by and among MASTERCRAFT BOAT
COMPANY, LLC, a Delaware limited liability company (the “MasterCraft”),
MASTERCRAFT SERVICES, INC., a Tennessee corporation (“Services”), MCBC HYDRA
BOATS, LLC, a Tennessee limited liability company (“Hydra”), MASTERCRAFT
INTERNATIONAL SALES ADMINISTRATION, INC., a Delaware corporation (“Sales
Administration”; and together with MasterCraft, Services and Hydra, each a
“Borrower” and collectively the “Borrowers”), MCBC HOLDINGS, INC., a Delaware
corporation and a Guarantor (“Holdings”), the Lenders (as defined in the Credit
Agreement described below) party hereto and FIFTH THIRD BANK, an Ohio banking
corporation, as Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement
described below.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, Holdings, certain banks and financial institutions from
time to time party thereto (the “Lenders”) and the Agent are parties to that
certain Amended and Restated Credit and Guaranty Agreement, dated as of
March 13, 2015 (the “Original Credit Agreement”, and as the same is amended by
this Amendment and as the same may be further amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties desire to implement a share repurchase program and
in connection therewith, have requested that the Required Lenders amend certain
provisions of the Credit Agreement to permit the implementation of such program;
and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENT TO CREDIT AGREEMENT

 

1.1          Amendment to Section 6.15.  Section 6.15 of the Credit Agreement is
hereby amended as follows:

 

(a)           By deleting the word “and” at the end of clause (e) of such
Section;

 

--------------------------------------------------------------------------------


 

(b)           By deleting the period at the end of clause (f) of such
Section and replacing it with the phrase “; and”; and

 

(c)          By adding the following clause (g) to such Section:

 

“(g) any Credit Party may make Restricted Payments in an aggregate amount not to
exceed $20,000,000 during the period commencing on February 17, 2016 and ending
on the last day of the term of this Agreement in order to repurchase any class
of Equity Interest of any Credit Party or any of its Subsidiaries pursuant to a
share repurchase program or other share repurchase authorized by the Board of
Directors of any of the Credit Parties, including the repurchase of Equity
Interests from certain members of senior management of the Credit Party;
provided that (i) no Default as a result of non-payment or Event of Default
exists as of the date of such share repurchase, and (ii) the Credit Party
delivers to Agent written notice of such repurchase, including the number of
shares and aggregate purchase price for such shares, not later than within one
week of such share repurchase.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1          Closing Conditions.  This Amendment shall become effective as of
February 18, 2016 (the “Amendment Effective Date”) upon the Agent receiving a
copy of this Amendment, duly executed by each of the Credit Parties, the Agent,
and the Required Lenders.

 

2.2          Amendment Fee. In consideration of the accommodations set forth in
this Amendment, the Borrowers shall pay to Agent, for the ratable benefit of the
Lenders, an amendment fee in the amount of $25,000, which fee shall be fully
earned on the date of this Amendment and shall be non-refundable. The Borrowers
hereby authorize Agent to charge such amendment fee to the account of the
Borrowers as of the date of this Amendment.

 

ARTICLE III
MISCELLANEOUS

 

3.1          Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2          Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

2

--------------------------------------------------------------------------------


 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           The representations and warranties set forth in Section 5 of the
Credit Agreement are true and correct in all material respects (except those
that are qualified by materiality or a Material Adverse Effect, which
representations and warranties are true and correct in all respects) as of the
date hereof (except for those which expressly relate to an earlier date).

 

(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

(f)            The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Agent, for the
benefit of the Agent and the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Collateral Documents and prior to
all Liens other than Permitted Liens.

 

3.3          Reaffirmation of Obligations.  Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

 

3.4          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

 

3.5          Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.

 

3.6          Further Assurances.  The Credit Parties agree to promptly take such
action, upon the request of the Agent, as is necessary to carry out the intent
of this Amendment.

 

3.7          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

3.8          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

3.9          GOVERNING LAW.  THIS AMENDMENT, AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING, WITHOUT
LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF ILLINOIS.

 

3.10        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3.11        Submission to Jurisdction; Waiver of Jury Trial.  The submission to
jurisdiction and waiver of jury trial provisions set forth in Section 10.20 of
the Credit Agreement are hereby incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 

BORROWERS:

MASTERCRAFT BOAT COMPANY, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Timothy M. Oxley

 

 

Timothy M. Oxley

 

 

Chief Financial Officer, Treasurer & Secretary

 

 

 

 

MCBC HYDRA BOATS, LLC, a Tennessee limited liability company

 

 

 

 

By:

/s/ Timothy M. Oxley

 

 

Timothy M. Oxley

 

 

Chief Financial Officer, Treasurer & Secretary

 

 

 

 

MASTERCRAFT SERVICES, INC., a Tennessee corporation

 

 

 

 

By:

/s/ Timothy M. Oxley

 

 

Timothy M. Oxley

 

 

Chief Financial Officer, Treasurer & Secretary

 

 

 

 

MASTERCRAFT INTERNATIONAL SALES ADMINISTRATION, INC., a Delaware corporation

 

 

 

 

By:

/s/ Timothy M. Oxley

 

 

Timothy M. Oxley

 

 

Chief Financial Officer, Treasurer & Secretary

 

 

 

 

 

 

OTHER CREDIT PARTIES:

MCBC HOLDINGS, INC., a Delaware corporation

 

 

 

 

By:

/s/ Timothy M. Oxley

 

 

Timothy M. Oxley

 

 

Chief Financial Officer, Treasurer & Secretary

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender, as L/C Issuer, and
as Agent

 

 

 

By:

/s/ Carrie Weisman

 

 

Carrie Weisman

 

 

Assistant Vice President

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Marcus Smith

 

 

Marcus Smith

 

 

Senior Vice President

 

--------------------------------------------------------------------------------